     Case 1:20-cv-01130-AWI-EPG Document 9 Filed 08/27/20 Page 1 of 1

 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                EASTERN DISTRICT OF CALIFORNIA

 7   ANTONIO GUITERREZ, JR.,                                 Case No. 1:20-cv-01130-AWI-EPG (PC)
 8                                            Plaintiff, ORDER RE: PLAINTIFF’S NOTICE OF
                                                         ERROR ON CAPTIONS
 9                  v.
                                                             (ECF No. 6)
10
     CALIFORNIA DEPARTMENT OF
11   CORRECTIONS AND REHABILITATION, et
     al.,
12
                                           Defendants.
13

14         Antonio Gutierrez, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma

15   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

16         On August 26, 2020, Plaintiff filed a notice indicating that the caption of certain orders he

17   received incorrectly named the defendants. (ECF No. 6). Plaintiff asks if he needs to file a

18   motion to correct the names.

19         Plaintiff does not need to take any action at this time. It is not clear why these orders listed

20   Corcoran State Prison Substance and Abuse Treatment Facility Corcoran in the caption. This

21   entity is not listed as a defendant in Plaintiff’s complaint or on the Court’s docket. As this entity

22   is not listed as a defendant on the Court’s docket, there is nothing to correct at this time.

23
     IT IS SO ORDERED.
24

25      Dated:     August 27, 2020                                /s/
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
